Citation Nr: 0721860	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-23 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a duodenal ulcer, 
now rated as 20 percent disabling.  

2.  Entitlement to service connection for a dysthymic 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to May 
1976. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating for a duodenal ulcer and that denied service 
connection for a dysthymic disorder.  

The veteran testified before the Board by videoconference 
from the RO in May 2007.  At the hearing, the veteran 
described numerous on-going physical disorders and contended 
that these conditions developed during his military service.  
The Board will address the symptoms and conditions associated 
with gastrointestinal disease and mental health in this 
decision.  However, it is not clear if the veteran desired to 
submit claims for at least thirteen other conditions.  The 
Board refers the veteran's testimony to the RO for further 
determination of the veteran's intent to submit additional 
claims.  


FINDINGS OF FACT

1.  The veteran's inactive duodenal ulcer, also diagnosed as 
peptic ulcer disease, is manifested by recurrent stomach pain 
with no vomiting and requires dietary restrictions and 
antacid medication.  There are no incapacitation episodes or 
evidence of anemia or impairment of health caused by the 
residual conditions of the ulcer. 

2.  The veteran's dysthymic, anxiety, and factitious 
disorders first manifested not earlier than 1986, many years 
after service, and are not related to any aspect of service. 

CONCLUSIONS OF LAW

1.  The criteria for an increased rating for a duodenal ulcer 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7305 (2006).  

2.  The criteria for service connection for a dysthymic 
disorder have not been met.  38 U.S.C.A. § 1110, 1112 (West 
2002); 38 C.F.R. § 3.303, 3.304, 3,310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2002, July 2003, 
January 2005, and February 2005; rating decisions in April 
2003 and July 2005; a statement of the case in March 2004; 
and a supplemental statement of the case in August 2004.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2006 supplemental statement of the 
case.  The veteran received additional notice in May 2006 
concurrent with the supplemental statement of the case.  
However, the Board finds that the issuance of another 
supplemental statement of the case is not required because no 
evidence has been added to the claims file subsequent to the 
May 2006 supplemental statement of the case.  38 C.F.R. 
§ 19.31.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served as a jet engine mechanic and maintenance 
scheduler in the United States Air Force.  He contends that 
his duodenal ulcer is more severe, and he seeks a higher 
rating.  He contends that his mental disorder, diagnosed 
variously as depression, anxiety, and factitious disorders, 
first manifested in service or is secondary to his service-
connected duodenal ulcer.  
Increased Rating for a Duodenal Ulcer

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski,
1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A duodenal ulcer warrants a 10 percent rating for mild 
symptoms that recur once or twice yearly.  A 20 percent 
rating is warranted for moderate symptoms that are continuous 
or for episodes of severe symptoms that recur two or three 
times per year averaging 10 days in duration.  A 40 percent 
rating is warranted for moderately severe symptoms that 
result in an impairment of health manifested by anemia and 
weight loss or recurrent incapacitating episodes averaging 10 
days or more in duration at least four or more times per 
year.  38 C.F.R. § 4.114, Diagnostic Code 7305.  

Service medical records show that the veteran was examined 
for symptoms of upper abdominal pain without vomiting or 
diarrhea in September 1972.  After further tests in November 
1972, the veteran was diagnosed with an active duodenal ulcer 
and was treated with medication, a bland diet, and 
restriction on use of alcohol.   The veteran was treated 
again for similar symptoms in August 1973 and in April 1975 
when a gastrointestinal test series showed chronic peptic 
ulcer disease.  In a March 1976 discharge physical 
examination, the veteran reported continued frequent 
indigestion and "stomach problems" that interfered with 
sleep.  In May 1976, service personnel records show that the 
veteran was discharged at the end of his obligated service 
without a medical disability.  In July 1976, the RO granted 
service connection and a 20 percent rating for chronic peptic 
ulcer disease.    

In May 1977, the veteran sought VA treatment for persistent 
stomach pain for the previous two weeks that was not relieved 
by his usual medication.  There was no report of vomiting or 
diarrhea.  In June 1977, a gastrointestinal test series 
confirmed an active duodenal ulcer and medication was 
prescribed.  In June 1978, the veteran was treated again for 
symptoms of upper abdominal pain.  Tests again confirmed an 
active ulcer, and the attending physician noted 
hypersecretive acid output with possible G-cell hyperplasia 
and lactose intolerance.  The physician noted that the 
veteran's ulcer healed slowly but his symptoms resolved 
rapidly.  He also noted the veteran's weight as the same as 
when discharged from service two years earlier.   The 
physician prescribed restricted diet and medication.  In 
September 1980, a VA examiner noted the veteran's reports of 
recurrent pain that was not as severe as in 1978 with no 
vomiting, hematemesis, or melena.  Another study showed that 
the ulcer had healed but that there were indications of a 
deformity of the duodenal bulb and a sliding type 
gastroesophageal hiatal hernia with no reflux.   

While hospitalized for mental health symptoms in June 1986, 
the veteran reported continued gastric discomfort but 
maintained a regular diet and did not use medications 
continuously.  

In December 1991, the veteran sought VA treatment for bowel 
movements with blood clots, air, and undigested food.  In 
January 1992, the veteran underwent surgical repair of a 
colovescular fistula and an entero-vesicle fistula.  Records 
of outpatient care from a private primary care physician from 
April 1998 to May 2002 show no particular gastrointestinal 
complaints; however, the physician noted diverticulitis as an 
ongoing condition, although no further surgery was performed 
or indicated.  

In February 2003, a VA examiner reviewed the claims file and 
noted the veteran's reports of constant substernal burning, 
and diarrhea three to four times per day not relieved by 
medication.  He reported some rectal pain and bleeding but no 
vomiting.  The physician noted that the veteran had a recent 
negative colonoscopy and his review of primary care notes 
since May 1992 showed none of the persistent symptoms 
reported by the veteran.  The examiner noted the veteran's 
weight as 60 pounds greater than when discharged from service 
in 1976.  Tests showed a normal blood count and no rectal 
mass or blood in stool.  An upper gastrointestinal X-ray 
showed a sliding-type hiatal hernia with significant reflux, 
and a scarred duodenal bulb but no active ulcer.  The 
physician stated that there was no spastic colon.  In a May 
2004 letter, the veteran stated that this examination was 
performed while he was under heavy sedation and that he was 
unable to properly answer the physician's questions.  

In June 2005, another VA physician reviewed the claims file 
and noted the veteran's reports of upper gastric distress, 
weekly nausea, vomiting twice per month with some aspiration, 
regurgitation several times per week, substernal pain, and 
episodes of hematemesis two to three times per year.  The 
physician noted no recent weight loss.  The veteran's weight 
remained 60 pounds greater than on discharge from service and 
10 percent above baseline.  Blood tests were normal.  The 
physician noted the results of the 2003 X-ray and diagnosed 
residual conditions from a duodenal ulcer and 
gastroesophageal reflux disease.  

The physician also noted the veteran's reports of lower 
gastrointestinal discomfort including intermittent episodes 
of rectal pain, bleeding, and four to seven attacks of 
diarrhea daily.  The physician diagnosed residual conditions 
of the colon surgery ten years earlier.  The physician stated 
that spastic colon, diverticulitis, fistula, and hiatal 
hernia are not complications of duodenal ulcer because they 
have entirely different pathogenesis and pathophysiology.  
The physician further stated that the symptoms of 
gastroesophageal reflux disease (GERD) and peptic ulcer 
disease may be the same but that duodenal ulcer does not lead 
to GERD, spastic colon, or diverticulitis.  The physician 
also stated that extreme diarrhea is not related to duodenal 
ulcer.  

In August 2005 and April 2006, VA primary care examiners 
noted that the veteran's reflux was controlled with no 
dietary restrictions.  The veteran reported some perianal 
itching but no abdominal pain, nausea, vomiting, chronic 
diarrhea, or weight loss.  Clinical records showed the 
veteran's weight as stable and forty pounds over ideal.

In his May 2007 hearing, the veteran stated that he adhered 
to a bland diet and used over-the counter antacid medication 
on a regular basis.  He stated that he experienced rapid, 
large changes in weight, persistent stomach pain, and attacks 
of diarrhea eight to ten times per day.  He denied vomiting, 
hematemesis, or melena. 

The Board concludes that an increased rating greater than 20 
percent for peptic ulcer disease is not warranted.  Medical 
tests show that the veteran has a duodenal bulb deformity but 
no active ulcer since 1980.  The veteran's current residual 
condition is manifested by recurrent stomach pain with no 
vomiting and requires dietary restrictions and antacid 
medication.  More severe symptoms have not been noted or 
reported by the veteran since June 2005.  Although the Board 
finds no deficiency in the quality of the 2003 examination, 
any inability of the veteran to answer questions regarding 
his symptoms at the time does not substantially affect the 
rating since the Board places greater weight on reports and 
records since 2005.  A higher rating is not warranted because 
there have been no incapacitating episodes, and there is no 
evidence of anemia or impairment of health due to the 
residual conditions of the ulcer.  The Board concludes that 
the veteran's reports of rapid weight changes are not 
credible because clinical records show that the veteran has 
steadily gained weight over time, and no medical provider 
ever noted or commented on large weight fluctuations.  A 
rating for the symptoms attributed to GERD is not warranted 
because the veteran has not established service connection 
for GERD, which is shown by the evidence of record to be a 
different disorder, unrelated to his duodenal ulcer.

The Board concludes that a rating under diagnostic codes for 
disorders of the lower gastrointestinal tract as manifested 
by chronic diarrhea is not warranted.  The veteran does not 
have spastic colon.  The veteran's hearing statements of the 
severity of the diarrhea is not consistent with recent 
primary care treatment records.  The veteran's diverticulitis 
was first diagnosed in 1991, many years after service, and 
the physician in 2005 stated that it is not related to a 
duodenal ulcer.  Furthermore, the physician stated that the 
ulcer condition does not cause chronic diarrhea.  Therefore, 
diagnostic codes for irritable colon or other lower 
gastrointestinal conditions are not for application in this 
case.  

The veteran has not contended nor does the Board conclude 
that this condition is so exceptional or unusual as to 
warrant referral for extraschedular consideration as there is 
no evidence of frequent hospitalization or interference with 
employment caused by solely by peptic ulcer disease.  
38 C.F.R. § 3.321.    

The weight of the credible evidence demonstrates that the 
veteran's current duodenal ulcer or peptic ulcer disease does 
not warrant a rating greater than 20 percent.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service Connection for a Dysthymic Disorder

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247 (1999); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  The determination is based on an analysis 
of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Secondary service connection 
is permitted based on aggravation; compensation is payable 
for the degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

In a May 2004 letter and at his May 2007 Board hearing, the 
veteran stated that his mental disorder first manifested 
after traumatic events in service.  He stated that when he 
was stationed in the Philippines, two unsuccessful attempts 
were made on his life that caused mental trauma.  During one 
attempt, another individual was shot in the head and killed 
while standing next to him.  He further stated that he was 
diagnosed with depression and a sleeping disorder in 1971 and 
subsequently developed ulcers and numerous other physical 
disorders.  He also stated that he was working with nuclear 
weapons that imposed additional stress, and in 1975, he asked 
to be removed from the United State Air Force Human 
Reliability Program due to the stress. 

Service personnel records show that the veteran's service 
occupational specialties were jet engine mechanic and 
maintenance scheduler.  Although he may have performed work 
in the vicinity of aircraft with nuclear weapons 
capabilities, there is no evidence that he handled or 
maintained nuclear weapons.  His two specialty codes are not 
listed among those for which personnel monitoring and medical 
surveillance under the Human Reliability Program (AFM 38-99) 
was required at the time.  

Service medical records show that the veteran's record was 
medically screened and that he was found qualified for the 
Program in September through October 1970 and in July 1972.  
However, performance evaluations from July 1970 to July 1971 
from his unit at Clark Air Force Base (AFB) in the 
Philippines show that he performed maintenance on non-nuclear 
fighter airframes and tow targets.  His grades were above 
average with positive comments.  Performance evaluations in 
1972 from units at Shaw AFB and Pease AFB showed that he 
performed maintenance on cargo aircraft and on a nuclear 
weapons-capable bomber.  However, the evaluations did not 
mention work associated with weapons.  His grades were the 
highest available, and the comments cited uniformly superior 
performance.  Reports for the remainder of his service 
including a tour of duty in Thailand were also superior.  The 
only negative record showed that the veteran received non-
judicial punishment in September 1975 for possession of 
marijuana while stationed in North Dakota.  The veteran was 
disqualified from the Human Reliability Program until he 
completed a drug abuse rehabilitation program.  A portion of 
the punishment was remitted, and his performance report for 
this period had high grades and positive comments.  The 
veteran received an honorable discharge.  

In September 1972, the veteran was stationed in New Hampshire 
and sought treatment for upper abdominal pain.  He was 
treated with medication and advised to abstain from alcohol.  
In November 1972, a military examiner noted no organic basis 
for the pain but ordered an upper gastroenterology test 
series.  He commented that the veteran denied any emotional 
problems but appeared "passive-aggressive" and "quite 
anxious."  The tests showed that the veteran had an active 
duodenal ulcer.  There was no diagnosis of a mental disorder 
at that time, and subsequent service medical records show no 
later diagnosis or treatment for a mental condition.  In a 
March 1976 discharge physical examination, the veteran 
reported symptoms of excessive worry and loss of sleep.  The 
examiner noted no psychiatric abnormalities and stated that 
the veteran's stomach discomfort caused the sleeplessness and 
that feelings of depression were because the veteran was 
tired from lack of sleep.  

The veteran was treated for peptic ulcer disease from 1976 to 
1980.  No symptoms, diagnoses, or treatment for a mental 
disorder were noted in those records. 

In January 1986, the veteran was admitted to a VA hospital 
for symptoms of irritability causing marital friction that 
the veteran attributed to conditions at work for the United 
States Postal Service.  The veteran stated that he had 
experienced excessive work assignments and supervision, 
harassment, and conflicts with supervisors.  However, the 
veteran reported some loss of sleep but that his appetite was 
good and that recent weight loss was from dieting.  In a 
February 1986 discharge summary, the attending physician 
noted that the veteran initially had a marked sleep 
disturbance but denied hallucinations or delusions and was 
not suicidal.  Although the veteran did not appear anxious at 
the time of admission, the physician diagnosed generalized 
anxiety disorder, improved at the time of discharge.  No 
medication or follow-up treatment was prescribed.  

In October 2002, the veteran sought treatment at a VA mental 
health clinic for symptoms of anxiety and depression.  The 
examiner noted that it was the first treatment for the 
veteran since hospitalization twenty years earlier.  The 
veteran reported constant worry, frequent job changes, 
fatigue, poor sleep, loss of motivation, irritability with 
his spouse and co-workers, and concern over a number of 
physical conditions.  The veteran also reported nightmares 
involving war and the incidents of attempted murder in the 
Philippines.  The examiner noted that the veteran was 
oriented with no speech or thought deficits.  Judgment was 
normal and insight was fair.  The examiner diagnosed 
depressive and anxiety disorders and assigned a Global 
Assessment of Functioning (GAF) score of 55, indicating 
serious impairment of social and occupational function.  The 
examiner did not comment on the impact of the in-service 
events on the veteran's mental condition.  In February 2003, 
a VA psychiatrist examined the veteran and noted 
substantially similar findings, discussing only marital 
discord, workplace tension, and alcohol abuse as causative 
factors.  

In March 2003, a VA clinical psychologist reviewed the claims 
file and examined the veteran.  The psychologist summarized 
the veteran's physical and psychiatric history from the 
records, noting the veteran's peptic ulcer disease and the 
unsubstantiated reports of the traumatic events in the 
Philippines.  In addition to previously noted symptoms, the 
veteran reported unexplained hair loss, weight fluctuations, 
urination of food particles, and bleeding where there was no 
cut in the skin.  The psychologist noted that the veteran was 
oriented and coherent but disheveled with a tired, depressed 
mood.  Insight and judgment were marginal.  There were no 
cognitive or thought process deficits or signs of psychosis, 
delusion, hallucination, or suicidal ideations.  The 
psychologist diagnosed dysthymic and factitious disorders and 
assigned a GAF of 40, indicating major impairment in reality 
testing and social and occupational function.  The 
psychologist stated, " It is seen as less likely that [the 
veteran's] depressive symptoms arise directly as a result of 
his service-connected G-I disability, but rather his 
ineffectual coping and poor emotional adjustment to fairly 
routine responsibilities in life may have contributed to his 
somatic state."  The psychologist made no comments regarding 
any in-service traumatic events as causative factors in his 
mental disorders.    

In March 2003, the VA psychiatrist who examined the veteran 
in February 2002 reviewed copies of military records provided 
by the veteran as well as the veteran's written summary of 
his problems during and after service.  It is not clear which 
records he reviewed, but he noted numerous somatic 
complaints, depression, and anxiety during active service.  
He also noted the veteran's reports of the traumatic events 
in the Philippines that the veteran had not previously 
discussed in the 2002 examination.  The psychiatrist noted 
the veteran's reports of sleeplessness, domestic tension, 
right knee pain, unemployment, and general difficulty being 
around people.  The psychiatrist diagnosed moderate, 
recurrent major depression and assigned a GAF of 48 
indicating major impairment of social and occupational 
function.  He stated, "It appears that he has had depressive 
and anxiety symptoms dating back to his active duty." 

In August 2005 and April 2006, VA primary care examiners 
noted that the veteran's depressive mood and fatigue were 
controlled and that the veteran was active at home, helping 
his wife with club activities.  

The Board concludes that the veteran has dysthymic, anxiety, 
and factitious disorders, but that direct service connection 
is not warranted because the disorders were not diagnosed in 
service or earlier than 1986, many years after service.  The 
Board acknowledges that a VA psychiatrist noted that the 
veteran displayed some symptoms of depression and anxiety 
based on his review of some unspecified service records.  He 
did not clearly state an opinion that the symptoms were the 
first manifestation of the current disorders.  The Board 
closely examined the service medical and personnel records.  
The veteran displayed some anxiety in 1972 regarding 
persistent abdominal pain that was later diagnosed as an 
ulcer.  In a discharge physical examination, a physician 
noted that the veteran was depressed and tired because his 
stomach discomfort was interfering with sleep.  There were no 
other medical notations of depression or anxiety and no 
medical assessment that the symptoms rose to the level of a 
mental disorder.  A VA psychologist who reviewed the entire 
claims file also concluded that the veteran's symptoms were 
likely caused by ineffectual coping and poor emotional 
adjustment and not mental disease. 

The Board acknowledges the veteran's statement that his 
depression began in service.  As a layperson, the veteran 
does not possess the necessary knowledge of medical 
principles, and his assertions, standing alone, are not 
probative as to the etiology of his current mental health 
symptoms. See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran is competent to report on his symptoms.  However, 
the Board places less credibility and probative weight on his 
statement of the severity of the symptoms.  There is no 
evidence that the veteran worked on nuclear weapons or was 
under any unusual military work-related stress.  His 
personnel record shows uniformly excellent performance and 
teamwork with only one negative incident involving possession 
of an illegal substance near the end of service.  The Board 
will make no assessment of credibility regarding the two 
incidents of attempted murder in the Philippines.  The Board 
concludes that efforts to confirm events more than 30 years 
ago through local authorities would likely be futile because 
of the elapsed time and the probability that the veteran's 
personal involvement may not have been documented.  The 
veteran has not alerted VA to any source of information that 
would help corroborate the occurrence of those incidents.  
Regardless, there is no indication in medical or personnel 
records that the veteran displayed any gastrointestinal or 
psychiatric symptoms during his tour of duty in the 
Philippines.  The veteran's gastrointestinal distress first 
manifested at a later duty station.  He was not disqualified 
from the Human Reliability Program at his own request because 
of stress but rather because of misconduct.  The veteran did 
not describe the incidents to his medical providers in 1986 
who commented only on marital discord, workplace issues, and 
physical disorders as sources of his depression.  The veteran 
did not discuss the traumatic incidents until 2003 after 
years of treatment.  Furthermore, all of the examiners after 
2003 noted their awareness of his account of the incidents, 
and none stated that the incidents were related to his 
current mental condition.  There is no competent medical 
opinion of record that shows, based on a complete review of 
the service and post-service medical records, that any 
current mental disorder was incurred in or aggravated by 
service.

Finally, the Board concludes that service connection 
secondary to peptic ulcer disease is also not warranted.  
Although the veteran experienced upper gastrointestinal 
discomfort since 1972, the ulcer was last active in 1980, and 
the veteran's mental disorders were not diagnosed until 1986.  
Although some examiners noted that numerous somatic 
complaints caused worry and anxiety, none diagnosed the ulcer 
as the cause of a mental illness.  One psychologist in 2003 
concluded that depressive symptoms arose from ineffectual 
coping and poor emotional adjustment and not from his 
gastrointestinal conditions.  The most probative and 
persuasive opinion, that of the March 2003 VA examiner, found 
that it was less likely that the mental disorder was a result 
of the service-connected ulcer.

The weight of the credible evidence demonstrates that the 
veteran's current dysthymic, anxiety, and factitious 
disorders first manifested many years after service and are 
not related to his active service, to any incident therein, 
or to  his duodenal ulcer.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased rating greater than 20 percent for a duodenal 
ulcer is denied. 

Service connection for a dysthymic disorder is denied.  


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


